In an action for divorce and to compel defendant to convey the marital residence to plaintiff, (1) defendant appeals (a) as limited by her brief, from so much of a judgment of the Supreme Court, *564Nassau County, entered December 4, 1972 after a'nonjury trial, as awarded her $500 per week alimony and $50 per week for child support and (b) from an order of the same court, dated November 21, 1972, which denied her motion “to enforce support”; and (2) plaintiff cross-appeals from so much of the judgment as (a) dismissed the complaint, (b) granted defendant a monetary recovery of $4,250, inclusive of interest and costs, upon a counterclaim, (c) awarded defendant alimony and a counsel fee of $7,500 and (d) did not grant plaintiff relief with respect to the marital home. Judgment modified, on the facts, by striking the second decretal paragraph thereof, which granted defendant the monetary recovery of $4,250, and by reducing to $5,000 the counsel-fee awarded in the fourth decretal paragraph thereof. As so modified, judgment affirmed insofar as appealed from, without costs. Order affirmed, without costs. Defendant failed to prove facts with sufficient specificity to .sustain her counterclaim (Simelfarb V. Himelfarb, 35 A D 2d 664). With respect to the judgment’s award of counsel fees, the sum granted defendant was excessive to the extent indicated herein. Gulotta, P. J., Hopkins, Latham and Brennan, JJ., concur.